             Case 6:21-cv-00271 Document 1 Filed 03/17/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  JENAM TECH, LLC,
                                                         Civil Action No.: 6:21-cv-271
                        Plaintiff
                                                         JURY TRIAL DEMANDED
   v.
                                                         PATENT CASE
  GOOGLE LLC,

                        Defendant.




                PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Jenam Tech, LLC (“Jenam Tech” or “Plaintiff”), files this Complaint against

Google, LLC ( “Google” or “Defendant”) seeking damages and other relief for patent

infringement, and alleges with knowledge to its own acts, and on information and belief as to other

matters, as follows:


                                             PARTIES

        1.      Plaintiff is a limited liability company organized and existing under the laws of the

State of Texas, having its principal place of business at 211 West Tyler Street, Suite C, Longview,

Texas, 75601.

        2.      Defendant Google is a Delaware corporation with a physical address at 500 West

2nd Street, Austin, Texas 78701. Google may be served with process through its registered agent,

the Corporation Service Company, at 211 East 7th Street, Suite 620, Austin, Texas 78701. Google

is registered to do business in the State of Texas and has been since at least November 17, 2006.
             Case 6:21-cv-00271 Document 1 Filed 03/17/21 Page 2 of 6




       3.      This Court has personal jurisdiction over Google at least because Google regularly

conducts and transacts business, including infringing acts described herein, in this District.

       4.      Defendant conducts business in Texas, directly or through intermediaries and offers

products or services, including those accused herein of infringement, to customers, and potential

customers located in Texas, including in the Western District of Texas.

                                 JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States, 35 U.S.C. §101, et

seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331 and 1338(a).

       6.      As to Google, venue is proper in this judicial district pursuant to 28 U.S.C.

§1400(b). Google maintains an established place of business in the state of Texas and the Western

District of Texas, specifically, including an office at 500 West 2nd Street, Austin, Texas 78701.

        7.     Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, because Defendant conducts substantial

business in this forum, including: (i) making, using, selling, importing, and/or offering for sale one

or more websites or web addresses including, but not limited to www.google.com, stored and/or

hosted on one or more servers owned or under the control of Google, as well as other Google

products and services including, but not limited to: Google Edge Network, Google Cloud, Chrome

Enterprise, G suite , Google Play, Chrome, Android (Android Enterprise, Android Messages

(RCS)), Duo, Google Ads, Adwords, Google Analytics, YouTube, Google Mobile apps, Google

Shopping, and Google Maps (“Accused Software”); (ii) making, using, selling, importing, and/or

offering for sale software for smartphones and tablets as well as other computing devices, or

offering said software with such computing devices (e.g., Pixel phones, laptops, desktops,

Chromebooks, etc.) (“Accused Products”); or (iii) regularly doing or soliciting business, engaging



                                                  2
               Case 6:21-cv-00271 Document 1 Filed 03/17/21 Page 3 of 6




in other persistent courses of conduct, or deriving substantial revenue from goods and services

provided to citizens and residents in Texas and in this District.


                                     THE PATENT IN SUIT

         8.     On October 23, 2020, Robert Paul Morris filed United States Patent Application

No. 17/079,397 (“the ʼ397 Application”). The ʼ397 Application was duly examined and issued as

United States Patent No. 10,951,742 (“the ʼ742 patent”) (entitled “Methods, Systems, and

Computer Program Products for Sharing Information for Detecting at Least One Time Period for

a Connection”), on March 16, 2021.

         9.     Jenam Tech is the owner of the ʼ742 patent and has the full and exclusive right to

bring actions and recover past, present, and future damages for the Defendant’s infringement of

the ʼ742 patent.

         10.    The ʼ742 patent is valid and enforceable. A true and correct copy of the ʼ742 patent

is attached hereto as Exhibit A.

         11.    The ’742 patent is collectively referred to herein as the “patent” or the “patent in

suit.”

         12.    Jenam Tech has not practiced any claimed invention of the patent in suit.

         13.    Defendant infringes the patents at least through making, using, selling, importing,

and/or offering to sell the Accused Software and Accused Products.

                    COUNT I: INFRINGEMENT OF THE ʼ742 PATENT

         14.    Jenam Tech repeats and re-alleges the allegations of the above paragraphs as if fully

set forth herein.

         15.    The ʼ742 patent includes 176 claims. ʼ742 patent, Ex. A at 25:4-50:64.




                                                  3
             Case 6:21-cv-00271 Document 1 Filed 03/17/21 Page 4 of 6




       16.     Defendant directly infringes one or more claims of the ʼ742 patent without authority

by making, using (including without limitation testing), selling, importing, and/or offering to sell

products and systems, including by way of example, the Accused Software and Accused Products.

See Claim Chart for the ʼ742 patent, attached hereto as Exhibit B.

       17.     Defendant has been and are directly infringing, either literally or under the doctrine

of equivalents, at least claims 1 and 78 of the ʼ742 patent by making, using (including without

limitation testing), selling, importing, and/or offering to sell the Accused Software and Accused

Products. See Claim Chart for the ʼ742 patent, attached hereto as Exhibit B. As demonstrated by

the attached claim chart, each and every element of at least claims 1 and 78 of the ʼ742 patent is

found in the Accused Software and Accused Products.

       18.     Upon information and belief, since Google had knowledge of the ’742 patent,

Google has induced and continues to induce others to infringe at least claims 1 and 78 of the ’742

patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

blindness, actively aiding and abetting others to infringe, including but not limited to Google’s

partners and customers, whose use of the Accused Software and Accused Products constitutes

direct infringement of at least claims 1 and 78 of the ’742 patent.

       19.     In particular, Google’s actions that aid and abet others such as their partners and

customers to infringe include distributing the Accused Software and Accused Products and

providing materials and/or services related to the Accused Software and Accused Products. On

information and belief, the Google has engaged in such actions with specific intent to cause

infringement or with willful blindness to the resulting infringement because the Google has had

actual knowledge of the ’742 patent and that its acts were inducing infringement of the ’742 patent

since Google has had knowledge of the ’742 patent.



                                                 4
              Case 6:21-cv-00271 Document 1 Filed 03/17/21 Page 5 of 6




        20.     On information and belief, since Google had knowledge of the ’742 patent,

Google’s infringement has been and continues to be willful.

        21.     Defendant has had actual knowledge of the ʼ742 patent at least as early as the date

of service of this Complaint.

        22.     Defendant’s acts of infringement have occurred within this District and elsewhere

throughout the United States.


                                      RELIEF REQUESTED

        WHEREFORE, Plaintiff respectfully requests that the Court:

        A.      Declaring that Defendant has infringed the patent in suit;

        B.      Awarding damages in an amount to be proven at trial, but in no event less than a

reasonable royalty for Defendant’s infringement including pre-judgment and post-judgment

interest at the maximum rate permitted by law;

        C.      Ordering an award of reasonable attorneys’ fees and enhanced damages as

appropriate against Defendant to Jenam Tech as provided by 35 U.S.C. § 285;

        D.      Awarding expenses, costs, and disbursements in this action against Defendant,

including prejudgment interest; and

        E.      All other relief necessary or appropriate.

                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.




                                                  5
           Case 6:21-cv-00271 Document 1 Filed 03/17/21 Page 6 of 6




Dated: March 17, 2021               /s/ James M. Lennon
                                    James M. Lennon (Bar No. 4570)
                                    Timothy Devlin (pro hac vice to be filed)
                                    Derek Dahlgren (pro hac vice to be filed)
                                    Cory Edwards (pro hac vice to be filed)
                                    DEVLIN LAW FIRM LLC
                                    1526 Gilpin Avenue
                                    Wilmington, DE 19806
                                    Telephone: (302) 449-9010
                                    Facsimile: (302) 353-4251
                                    jlennon@devlinlawfirm.com
                                    tdevlin@devlinlawfirm.com
                                    ddahlgren@devlinlawfirm.com
                                    cedwards@devlinlawfirm.com

                                    Attorneys for Plaintiff,
                                    Jenam Tech, LLC




                                       6
